 


109 HR 4427 IH: To direct the Secretary of Homeland Security to establish a database of small businesses for purposes of consultation by Federal agencies prior to awarding contracts relating to declared emergencies.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4427 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Thompson of Mississippi (for himself, Mr. Alexander, Mr. Jefferson, Mr. Poe, Ms. Jackson-Lee of Texas, and Mr. Taylor of Mississippi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Secretary of Homeland Security to establish a database of small businesses for purposes of consultation by Federal agencies prior to awarding contracts relating to declared emergencies. 
 
 
1.Establishment and consultation of small business database by Secretary of Homeland Security 
(a)Establishment and consultationTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended— 
(1)by redesignating the second section 510 as section 511; and 
(2)by adding at the end the following new section: 
 
512.Small business database for Federal contracting related to major disasters and emergency assistance activities: establishment and consultation 
(a)Establishment of databaseThe Secretary, acting through the Director of the Federal Emergency Management Agency, shall establish and maintain a database of small business concerns. 
(b)Included informationThe database under subsection (a) shall include the following information about each small business concern: 
(1)The name of the small business concern. 
(2)The location of the small business concern. 
(3)The area served by the small business concern. 
(4)The type of good or service provided by the small business concern. 
(5)Whether the small business concern is— 
(A)a small business concern owned and controlled by socially and economically disadvantaged individuals; 
(B)a small business concern owned and controlled by women; or 
(C)a small business concern owned and controlled by service-disabled veterans. 
(c)Source of information 
(1)SubmissionInformation maintained in the database shall be submitted on a voluntary basis by small business concerns. 
(2)AttestationEach small business concern submitting information to the database shall submit— 
(A)an attestation that the information submitted is true; and 
(B)documentation supporting such attestation. 
(3)VerificationThe Secretary shall verify only that the documentation submitted by each small business concern supports the information submitted by that small business concern. 
(4)Enforcement penalties for misrepresentationAny concern that is determined by the Secretary to have misrepresented the status of that concern as a small business concern owned and controlled by socially and economically disadvantaged individuals, a small business concern owned and controlled by women, or a small business concern owned and controlled by service-disabled veterans for purposes of this subsection shall be subject to— 
(5)section 1001 of title 18; and 
(6)sections 3729 through 3733 of title 31. 
(d)Availability of databaseThe database shall be made generally available on the Internet website of the Department. 
(e)Consultation of database 
(1)Consultation requiredBefore awarding a Federal contract for a disaster-related activity a Federal agency shall consult the database established under this section. 
(2)Disaster-related activity definedFor purposes of this subsection, a disaster-related activity is an activity undertaken by reason of an event that is declared an emergency or a disaster by the President pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(f)DefinitionsFor purposes of this section, the terms small business concern, small business concern owned and controlled by socially and economically disadvantaged individuals, small business concern owned and controlled by women, and small business concern owned and controlled by service-disabled veterans shall have the meanings given those terms under the Small Business Act (15 U.S.C. 631 et seq.).. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the items relating to section 509 the following: 
 
 
Sec. 510. Procurement of security countermeasures for strategic national stockpile 
Sec. 511. Urban and other high risk area communications capabilities 
Sec. 512. Small business database for Federal contracting related to declared emergencies: establishment and consultation. 
(c)Effective dateThe Secretary shall establish the database required under section 512 of the Homeland Security Act of 2002 (as added by subsection (a)) not later than the date that is 60 days after the date of the enactment of this Act.  
 
